Exhibit 10.2
Annual Director Grant
MONSTER WORLDWIDE, INC.
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT
THIS NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT (the “Agreement”) is made,
effective as of [                    ], 201[_] (the “Grant Date”), by and
between MONSTER WORLDWIDE, INC., a Delaware corporation (hereinafter called the
“Company”), and [                                        ] (hereinafter called
the “Non-Employee Director”).
WITNESSETH:
WHEREAS, the Board Committee desires to award to the Non-Employee Director
pursuant to the Company’s 2008 Equity Incentive Plan, as amended (the “Plan”),
shares of Common Stock upon such terms and subject to such forfeiture and other
conditions as set forth in this Agreement (the “Restricted Stock”).
NOW, THEREFORE, the parties hereto agree as follows:
1. Grant of the Restricted Stock. Subject to the terms and conditions of the
Plan and this Agreement, the Non-Employee Director is awarded as Restricted
Stock [                    ] shares of Common Stock for a purchase price of zero
($0.00). The Restricted Stock shall vest and become nonforfeitable, if at all,
in accordance with Section 2 hereof.
2. Vesting.
(a) Subject to the Non-Employee Director’s continuous service as a member of the
Board of the Company, the Restricted Stock granted to the Non-Employee Director
shall vest and become nonforfeitable as to the percentage of the Restricted
Stock indicated on the dates specified below (each a “Restricted Stock Vesting
Date”):

          Date      Percentage of Restricted Stock Becoming Vested  
First Anniversary of Grant Date
    25 %
Second Anniversary of Grant Date
    25 %
Third Anniversary of Grant Date
    25 %
Fourth Anniversary of Grant Date
    25 %

In the event the above vesting schedule results in the vesting of any fractional
share of Common Stock, such fractional share of Common Stock shall not be deemed
vested hereunder but shall vest and become nonforfeitable when such fractional
share of Common Stock aggregates a whole share of Common Stock.

 

 



--------------------------------------------------------------------------------



 



Annual Director Grant
(b) If the Non-Employee Director’s service as a member of the Board terminates
for any reason (other than death or disability (as determined by the Board
Committee)), including as a result of the Non-Employee Director’s failure to be
renominated or reelected as a director, then the Restricted Stock, to the extent
not then vested, shall be forfeited by the Non-Employee Director to the Company
without consideration; provided, however, that if the Non-Employee Director’s
continued service terminates because of the Non-Employee Director’s death or
disability (as determined by the Board Committee), then the Restricted Stock, to
the extent not then vested and not previously forfeited, shall immediately
become fully vested.
(c) Notwithstanding any other provision of this Agreement to the contrary, in
the event that a Change in Control shall occur prior to the date that all of the
Restricted Stock is vested, then to the extent not previously forfeited all of
the unvested Restricted Stock shall vest effective upon the date of the Change
in Control.
(d) In the event that any calendar date on which vesting is purportedly
scheduled pursuant to the terms of Section 2 is not a Business Day, the vesting
shall automatically be delayed until the first Business Day following that
calendar date. “Business Day” means a date on which commercial banks in New
York, New York are open for general business.
(e) Notwithstanding any provision of this Agreement to the contrary, any and all
dividends (whether cash, Common Stock, securities or other property) that may be
payable with respect to Restricted Stock that is not vested at the time such
dividend is payable shall not be paid. Instead, dividends on such unvested
Restricted Stock shall vest, become nonforfeitable and be paid or delivered
(without interest), if at all, when, as and only to the extent that the
Restricted Stock in respect of which such dividend was payable shall vest and
become nonforfeitable pursuant to this Agreement. Any dividends on such unvested
Restricted Stock shall be forfeited when such Restricted Stock in respect of
which such dividend was payable shall be forfeited, and references in this
Agreement to Restricted Stock that is not vested shall include the dividends
payable in respect of such unvested Restricted Stock.
3. Definitions. Capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Plan.
4. Delivery of Restricted Stock. The Restricted Stock hereby awarded shall be
maintained in “book-entry” form, registered in the Non-Employee Director’s name
on the stock transfer books of the Company, and no actual certificates therefore
shall be delivered by the Company. Upon vesting, a stock certificate evidencing
the Restricted Stock shall be issued by the Company. The Non-Employee Director
shall be the record owner of the Restricted Stock until such Restricted Stock is
forfeited pursuant to Section 2 hereof. As record owner, the Non-Employee
Director shall be entitled to all rights of a holder of the Common Stock, except
(1) as set forth in Section 2(e) of this Agreement, (2) that any and all shares
of Common Stock or other securities received by the Non-Employee Director with
respect to the unvested Restricted Stock as a result of a stock split, spin-off,
split-off, recapitalization, capital reorganization, reclassification of shares
of Common Stock, merger or consolidation shall be deemed to be Restricted Stock
subject to all of the provisions of this Agreement and shall vest at the same
time as the Restricted Stock giving rise to such additional shares or securities
received, and (3) that until the Restricted Stock Vesting Date, the Restricted
Stock shall be subject to the limitations on transfer set forth in the Plan and
Section 8 of this Agreement, and the Company may so limit transfers of the
Restricted Stock on its books. The Non-Employee Director agrees to take such
action and execute such instruments which the Company may deem necessary or
advisable to accept, maintain, receive or transfer the Restricted Stock in
accordance with the Plan and this Agreement.

 

2



--------------------------------------------------------------------------------



 



Annual Director Grant
5. No Right to Continue as a Non-Employee Director. Nothing in this Agreement
shall give the Non-Employee Director any right to continue as a director of the
Company.
6. Plan Provisions. The provisions of the Plan shall govern, and if or to the
extent that there are inconsistencies between those provisions and the
provisions hereof, the provisions of the Plan shall govern. The Non-Employee
Director acknowledges receipt of a copy of the Plan prior to the execution of
this Agreement.
7. Binding Effect; Headings. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The subject headings of Sections are included for the purpose
of convenience only and shall not affect the construction or interpretation of
any of the provisions of this Agreement.
8. Non-Assignability, Etc. The Restricted Stock may not be assigned, alienated,
pledged, attached, hypothecated, sold or otherwise transferred or encumbered by
the Non-Employee Director and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance of the Restricted Stock shall be void
and unenforceable against the Company.
9. Securities Law; Insider Trading. The Board Committee may from time to time
impose any conditions on the Restricted Stock as it deems necessary or advisable
to ensure that the Plan, this Agreement and the issuance and resale or any
securities comply with all applicable securities laws, including without
limitation Rule 16b-3 under the Exchange Act and the Securities Act. Such
conditions may include, among other things, the requirement that certificates
for shares of Common Stock to be issued to the Non-Employee Director hereunder
contain a restrictive legend in such form and substance as may be determined by
the Board Committee. Without limiting the foregoing, it is understood that
Affiliates of the Company may resell Common Stock only pursuant to an effective
registration statement under the Securities Act, pursuant to Rule 144 under the
Securities Act, or pursuant to another exemption from registration under the
Securities Act. The Non-Employee Director understands and agrees that any and
all transactions involving shares of Common Stock or other securities of the
Company must comply with applicable laws, rules, regulations and policies,
including but not limited to the Company’s policy regarding insider trading,
which policy, among other things, prohibits transactions involving shares of
Common Stock or other securities of the Company by individuals who have material
non-public information relating to the Company.

 

3



--------------------------------------------------------------------------------



 



Annual Director Grant
10. General. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York (other than the conflict of laws
provisions thereof). This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof. The Non-Employee Director has
not relied on any representation not set forth in this Agreement.
11. Amendment or Modification; Waiver. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms or covenants hereof may
be waived, only by a written instrument executed on behalf of the Company (as
authorized by the Committee) and the Non-Employee Director.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

            MONSTER WORLDWIDE, INC.
      By:           Name:           Title:      

Agreed and acknowledged as of the date first above written:

     
 
Name:
   

 

4